UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2007 MATTHEWS INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 0-9115 25-0644320 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) Two NorthShore Center, Pittsburgh, PA15212-5851 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(412) 442-8200 Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On October 18, 2007, the Board of Directors of Matthews International Corporation approved amendments to the Company’s By-laws to facilitate compliance with the NASDAQ requirement to implement the Direct Registration System (DRS) for the Company’s stock by January 1, 2008.A copy of the restated bylaws is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (c) Exhibits 99.1 Restated By-laws, Matthews International Corporation, October 18, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MATTHEWS INTERNATIONAL CORPORATION (Registrant) BySteven F. Nicola Steven F. Nicola Chief Financial Officer, Secretary and Treasurer Date: October 22, 2007
